FILED
                             NOT FOR PUBLICATION                            SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS MAURICIO TORRES-                          No. 13-71353
ROMERO,
                                                 Agency No. A098-936-316
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Carlos Mauricio Torres-Romero, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies between Torres-Romero’s testimony and the police

report regarding when police arrived on the scene to investigate the alleged home

invasion, and whether the police made an arrest. See id. at 1046-48 (inconsistency

regarding underlying events supported adverse credibility determination which was

reasonable under the REAL ID Act’s “totality of the circumstances” standard).

Torres-Romero was unable to explain the inconsistencies. See id. at 1047. In the

absence of credible testimony, Torres-Romero’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s alternate finding that, even if

he was credible, Torres-Romero failed to establish that he was or would be harmed

on account of a protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740

(9th Cir. 2009) (the REAL ID Act “requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”); see also Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (petitioner’s “desire to be free from

                                          2                                   13-71353
harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”). Thus, we deny the petition for this reason

as well. See Zetino, 622 F.3d at 1015-16.

      PETITION FOR REVIEW DENIED.




                                         3                                   13-71353